Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 1 of 140 Page ID #:1071
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 2 of 140 Page ID #:1072
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 3 of 140 Page ID #:1073
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 4 of 140 Page ID #:1074
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 5 of 140 Page ID #:1075
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 6 of 140 Page ID #:1076
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 7 of 140 Page ID #:1077
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 8 of 140 Page ID #:1078
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 9 of 140 Page ID #:1079
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 10 of 140 Page ID
                                 #:1080
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 11 of 140 Page ID
                                 #:1081
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 12 of 140 Page ID
                                 #:1082
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 13 of 140 Page ID
                                 #:1083
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 14 of 140 Page ID
                                 #:1084
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 15 of 140 Page ID
                                 #:1085
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 16 of 140 Page ID
                                 #:1086
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 17 of 140 Page ID
                                 #:1087
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 18 of 140 Page ID
                                 #:1088
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 19 of 140 Page ID
                                 #:1089
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 20 of 140 Page ID
                                 #:1090
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 21 of 140 Page ID
                                 #:1091
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 22 of 140 Page ID
                                 #:1092
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 23 of 140 Page ID
                                 #:1093
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 24 of 140 Page ID
                                 #:1094
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 25 of 140 Page ID
                                 #:1095
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 26 of 140 Page ID
                                 #:1096
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 27 of 140 Page ID
                                 #:1097
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 28 of 140 Page ID
                                 #:1098
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 29 of 140 Page ID
                                 #:1099
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 30 of 140 Page ID
                                 #:1100
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 31 of 140 Page ID
                                 #:1101
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 32 of 140 Page ID
                                 #:1102
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 33 of 140 Page ID
                                 #:1103
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 34 of 140 Page ID
                                 #:1104
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 35 of 140 Page ID
                                 #:1105
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 36 of 140 Page ID
                                 #:1106
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 37 of 140 Page ID
                                 #:1107
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 38 of 140 Page ID
                                 #:1108
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 39 of 140 Page ID
                                 #:1109
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 40 of 140 Page ID
                                 #:1110
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 41 of 140 Page ID
                                 #:1111
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 42 of 140 Page ID
                                 #:1112
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 43 of 140 Page ID
                                 #:1113
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 44 of 140 Page ID
                                 #:1114
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 45 of 140 Page ID
                                 #:1115
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 46 of 140 Page ID
                                 #:1116
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 47 of 140 Page ID
                                 #:1117
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 48 of 140 Page ID
                                 #:1118
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 49 of 140 Page ID
                                 #:1119
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 50 of 140 Page ID
                                 #:1120
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 51 of 140 Page ID
                                 #:1121
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 52 of 140 Page ID
                                 #:1122
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 53 of 140 Page ID
                                 #:1123
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 54 of 140 Page ID
                                 #:1124
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 55 of 140 Page ID
                                 #:1125
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 56 of 140 Page ID
                                 #:1126
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 57 of 140 Page ID
                                 #:1127
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 58 of 140 Page ID
                                 #:1128
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 59 of 140 Page ID
                                 #:1129
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 60 of 140 Page ID
                                 #:1130
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 61 of 140 Page ID
                                 #:1131
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 62 of 140 Page ID
                                 #:1132
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 63 of 140 Page ID
                                 #:1133
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 64 of 140 Page ID
                                 #:1134
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 65 of 140 Page ID
                                 #:1135
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 66 of 140 Page ID
                                 #:1136
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 67 of 140 Page ID
                                 #:1137
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 68 of 140 Page ID
                                 #:1138
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 69 of 140 Page ID
                                 #:1139
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 70 of 140 Page ID
                                 #:1140
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 71 of 140 Page ID
                                 #:1141
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 72 of 140 Page ID
                                 #:1142
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 73 of 140 Page ID
                                 #:1143
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 74 of 140 Page ID
                                 #:1144
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 75 of 140 Page ID
                                 #:1145
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 76 of 140 Page ID
                                 #:1146
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 77 of 140 Page ID
                                 #:1147
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 78 of 140 Page ID
                                 #:1148
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 79 of 140 Page ID
                                 #:1149
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 80 of 140 Page ID
                                 #:1150
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 81 of 140 Page ID
                                 #:1151
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 82 of 140 Page ID
                                 #:1152
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 83 of 140 Page ID
                                 #:1153
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 84 of 140 Page ID
                                 #:1154
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 85 of 140 Page ID
                                 #:1155
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 86 of 140 Page ID
                                 #:1156
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 87 of 140 Page ID
                                 #:1157
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 88 of 140 Page ID
                                 #:1158
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 89 of 140 Page ID
                                 #:1159
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 90 of 140 Page ID
                                 #:1160
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 91 of 140 Page ID
                                 #:1161
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 92 of 140 Page ID
                                 #:1162
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 93 of 140 Page ID
                                 #:1163
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 94 of 140 Page ID
                                 #:1164
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 95 of 140 Page ID
                                 #:1165
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 96 of 140 Page ID
                                 #:1166
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 97 of 140 Page ID
                                 #:1167
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 98 of 140 Page ID
                                 #:1168
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 99 of 140 Page ID
                                 #:1169
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 100 of 140 Page ID
                                  #:1170
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 101 of 140 Page ID
                                  #:1171
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 102 of 140 Page ID
                                  #:1172
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 103 of 140 Page ID
                                  #:1173
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 104 of 140 Page ID
                                  #:1174
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 105 of 140 Page ID
                                  #:1175
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 106 of 140 Page ID
                                  #:1176
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 107 of 140 Page ID
                                  #:1177
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 108 of 140 Page ID
                                  #:1178
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 109 of 140 Page ID
                                  #:1179
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 110 of 140 Page ID
                                  #:1180
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 111 of 140 Page ID
                                  #:1181
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 112 of 140 Page ID
                                  #:1182
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 113 of 140 Page ID
                                  #:1183
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 114 of 140 Page ID
                                  #:1184
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 115 of 140 Page ID
                                  #:1185
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 116 of 140 Page ID
                                  #:1186
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 117 of 140 Page ID
                                  #:1187
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 118 of 140 Page ID
                                  #:1188
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 119 of 140 Page ID
                                  #:1189
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 120 of 140 Page ID
                                  #:1190
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 121 of 140 Page ID
                                  #:1191
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 122 of 140 Page ID
                                  #:1192
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 123 of 140 Page ID
                                  #:1193
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 124 of 140 Page ID
                                  #:1194
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 125 of 140 Page ID
                                  #:1195
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 126 of 140 Page ID
                                  #:1196
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 127 of 140 Page ID
                                  #:1197
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 128 of 140 Page ID
                                  #:1198
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 129 of 140 Page ID
                                  #:1199
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 130 of 140 Page ID
                                  #:1200
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 131 of 140 Page ID
                                  #:1201
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 132 of 140 Page ID
                                  #:1202
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 133 of 140 Page ID
                                  #:1203
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 134 of 140 Page ID
                                  #:1204
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 135 of 140 Page ID
                                  #:1205
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 136 of 140 Page ID
                                  #:1206
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 137 of 140 Page ID
                                  #:1207
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 138 of 140 Page ID
                                  #:1208
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 139 of 140 Page ID
                                  #:1209
Case 2:20-cv-01582-VAP-RAO Document 13 Filed 04/20/20 Page 140 of 140 Page ID
                                  #:1210
